
	

113 SRES 494 ATS: Relative to the death of Howard H. Baker, Jr., former United States Senator for the State of Tennessee.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 494
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. McConnell (for himself, Mr. Reid, Mr. Alexander, Mr. Corker, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Chambliss, Mr. Coats, Mr. Coburn, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Ms. Landrieu, Mr. Leahy, Mr. Lee, Mr. Levin, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Portman, Mr. Pryor, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rockefeller, Mr. Rubio, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Vitter, Mr. Walsh, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		RESOLUTION
		Relative to the death of Howard H. Baker, Jr., former United States Senator for the State of
			 Tennessee.
	
	
		Whereas Howard H. Baker, Jr. was born in Tennessee in 1925, graduated from the University of
			 Tennessee Law College in 1949, and was admitted to the Tennessee bar after
			 which he commenced practice in his beloved state;Whereas Howard H. Baker, Jr. served in the United States Navy during World War II from 1943–1946;Whereas Howard H. Baker, Jr. was first elected to the United States Senate in 1966 and served
			 three terms as a Senator from the State of Tennessee;Whereas Howard H. Baker, Jr. served the Senate as the Republican Leader from 1977–1981 and as the
			 Majority Leader from 1981–1985;Whereas Howard H. Baker, Jr. was awarded the Presidential Medal of Freedom on March 26, 1984;Whereas following his service as Senator,  Howard H. Baker, Jr. continued to serve his country as
			 chief of staff to President Ronald Reagan from 1987–1988 and as United
			 States Ambassador to Japan from 2001–2005;Whereas Howard H. Baker, Jr. was known for his commitment to civility in public life, admonishing
			 his fellow citizens to accord a decent respect for differing points of view: Now, therefore, be it
		
	
		That the Senate has heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable  Howard H. Baker, Jr., former member of the United States
			 Senate.
		That the Secretary of the Senate communicate these resolutions to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further  mark of respect to the memory
			 of the Honorable Howard H. Baker, Jr.
